COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER REINSTATING APPEAL

Appellate case name:       The State of Texas v. John Wright

Appellate case number:     01-19-00363-CR

Trial court case number: CC18-152

Trial court:               County Court at Law of Waller County

        On December 19, 2019, this appeal was abated and remanded to the trial court to issue
findings of fact and conclusions of law. On January 8, 2020, a supplemental clerk’s record was
filed containing the requested findings of fact and conclusions of law. Accordingly, we lift the
abatement ordered by this Court and reinstate the appeal on the Court’s active docket.
        Appellant’s brief shall be due within 30 days of the date of this order. See TEX. R. APP. P.
38.6(a). Appellee’s brief shall be due within 30 days of the filing of appellant’s brief. See TEX. R.
APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: _____/s/ Gordon Goodman____
                                Acting individually


Date: __January 14, 2020_____